 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.117 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

CARL MOTT,
                        Petitioner,                     Case No. 1:20-cv-835

v.                                                      Honorable Paul L. Maloney

RANDEE REWERTS,
                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). The

Court may sua sponte dismiss a habeas action as time-barred under 28 U.S.C. § 2244(d). Day v.

McDonough, 547 U.S. 198, 209 (2006). After undertaking the review required by Rule 4, the

Court concludes that the petition is barred by the one-year statute of limitations. Nonetheless, the

Court will permit Petitioner an opportunity to demonstrate, by way of an order to show cause, why

his petition should not be dismissed as untimely and, if the period is extended, an opportunity to
    Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.118 Page 2 of 10




demonstrate that this case should be stayed and held in abeyance pending exhaustion of several

claims in the state courts.

                                                   Discussion

I.       Factual Allegations

                 Petitioner Carl Mott is incarcerated with the Michigan Department of Corrections

at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County, Michigan. On

April 12, 2017, following a two-day jury trial in the Berrien County Circuit Court, Petitioner was

convicted of first-degree home invasion, in violation of Mich. Comp. Laws § 750.110a. 1 On May

15, 2017, the court sentenced Petitioner as a fourth habitual offender to a prison term of 10 to 30

years.

                 On August 27, 2020, Petitioner filed his habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on August 27, 2020. (Pet., ECF No. 1, PageID.18.)

II.      Statute of Limitations

                 Petitioner’s application appears to be barred by the one-year statute of limitations

provided in 28 U.S.C. § 2244(d)(1), which became effective on April 24, 1996, as part of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA).

Section 2244(d)(1) provides:

         (1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of


1
 Petitioner was also convicted of larceny under $200.00, but he completed his 93-day sentence for that offense long
ago.
                                                         2
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.119 Page 3 of 10




              (A)     the date on which the judgment became final by the conclusion of
              direct review or the expiration of the time for seeking such review;

              (B)     the date on which the impediment to filing an application created by
              State action in violation of the Constitution or laws of the United States is
              removed, if the applicant was prevented from filing by such State action;

              (C)     the date on which the constitutional right asserted was initially
              recognized by the Supreme Court, if the right has been newly recognized
              by the Supreme Court and made retroactively applicable to cases on
              collateral review; or

              (D)    the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

              In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed the judgment

of conviction to the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan

Supreme Court denied his application initially on February 4, 2019, and upon reconsideration on

May 28, 2019. See https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?

SearchType=1&CaseNumber=338923&CourtType_CaseNumber=2 (visited Sept. 4, 2020).

Petitioner did not petition for certiorari to the United States Supreme Court. The one-year

limitations period, however, did not begin to run until the ninety-day period in which Petitioner

could have sought review in the United States Supreme Court had expired. See Lawrence v.

Florida, 549 U.S. 327, 332-33 (2007); Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The

ninety-day period expired on August 26, 2019.
    Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.120 Page 4 of 10




                   Petitioner had one year from August 26, 2019—until August 26, 2020—to file his

habeas application. Petitioner filed his application on August 27, 2020. He filed one day late.

Thus, absent tolling, his application is time-barred.

                   The running of the statute of limitations is tolled when “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533 U.S. 167, 181-82 (2001)

(limiting the tolling provision to only State, and not Federal, processes); Artuz v. Bennett, 531 U.S.

4, 8 (2000) (defining “properly filed”). Petitioner expresses his intention to file a motion to alter

or amend judgment under Michigan Court Rules 6.500 et seq. Indeed, Petitioner attaches his

motion to the petition. (Pet’r’s Mot., ECF No. 1-2, PageID.51-102.) The motion, too, however,

is signed August 27, 2020, and most certainly could not have been filed before that date. 2 (Id.,

PageID.102.)

                   Although 28 U.S.C. § 2244(d)(2) provides that the one-year statute of limitations

is tolled while a duly filed petition for state collateral review is pending, the tolling provision does

not “revive” the limitations period (i.e., restart the clock); it can only serve to pause a clock that

has not yet fully run. Payton v. Brigano, 256 F.3d 405, 408 (6th Cir. 2001). Once the limitations

period is expired, collateral petitions can no longer serve to avoid a statute of limitations. Id.;

McClendon v. Sherman, 329 F.3d 490, 493 (6th Cir. 2003). Even where the post-conviction

motion raises a claim of ineffective assistance of appellate counsel, the filing of the motion for

relief from judgment does not revive the statute of limitations. See Allen v. Yukins, 366 F.3d 396,

401 (6th Cir. 2004) (citing McClendon, 329 F.3d at 490). Because Petitioner’s one-year period



2
 It is likely that the motion was filed not on the date Petitioner signed it, but after. As the Sixth Circuit has recognized,
“there is no mailbox rule under Michigan law, and the federal court mailbox rule does not apply to state court
proceedings.” Julian v. Parish, No. 19-1053, 2019 WL 7567196, at *1 (6th Cir. Apr. 24, 2019).

                                                             4
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.121 Page 5 of 10




expired on August 26, 2020, his collateral motion filed on or after August 27, 2020 could not serve

to revive the limitations period.

                The one-year limitations period applicable to § 2254 is also subject to equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010); Akrawi v. Booker, 572 F.3d 252, 260

(6th Cir. 2009); Keenan v. Bagley, 400 F.3d 417, 420 (6th Cir. 2005). A petitioner bears the burden

of showing that he is entitled to equitable tolling. See Keenan, 400 F.3d at 420; Allen v. Yukins,

366 F.3d 396, 401 (6th Cir. 2004). The Sixth Circuit repeatedly has cautioned that equitable tolling

should be applied “sparingly” by this Court. See, e.g., Hall v. Warden, Lebanon Corr. Inst., 662

F.3d 745, 749 (6th Cir. 2011); Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir. 2010); Sherwood

v. Prelesnik, 579 F.3d 581, 588 (6th Cir. 2009). A petitioner seeking equitable tolling of the habeas

statute of limitations has the burden of establishing two elements: “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way.” Holland,

560 U.S. at 649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Lawrence v. Florida, 549

U.S. 327, 335 (2007); Hall, 662 F.3d at 750; Akrawi, 572 F.3d at 260.

                Petitioner has not specifically raised equitable tolling or alleged any facts or

circumstances that would warrant its application in this case. The fact that Petitioner is untrained

in the law, was proceeding without a lawyer, or may have been unaware of the statute of limitations

for a certain period does not warrant tolling. See Allen, 366 F.3d at 403-04; see also Craig v.

White, 227 F. App’x 480, 482 (6th Cir. 2007); Harvey v. Jones, 179 F. App’x 294, 299-300

(6th Cir. 2006); Martin v. Hurley, 150 F. App’x 513, 516 (6th Cir. 2005); Fisher v. Johnson, 174

F.3d 710, 714 (5th Cir. 1999) (“[I]gnorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse [late] filing.”). Accordingly, based on the petition as it stands, Petitioner

is not entitled to equitable tolling of the statute of limitations.



                                                    5
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.122 Page 6 of 10




               In McQuiggin v. Perkins, 569 U.S. 383, 391-393 (2013), the Supreme Court held

that a habeas petitioner who can show actual innocence under the rigorous standard of Schlup v.

Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the statute of limitations under

the miscarriage-of-justice exception. In order to make a showing of actual innocence under Schlup,

a Petitioner must present new evidence showing that “‘it is more likely than not that no reasonable

juror would have convicted [the petitioner].’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513

U.S. at 329 (addressing actual innocence as an exception to procedural default)). Because actual

innocence provides an exception to the statute of limitations rather than a basis for equitable

tolling, a petitioner who can make a showing of actual innocence need not demonstrate reasonable

diligence in bringing his claim, though a court may consider the timing of the claim in determining

the credibility of the evidence of actual innocence. Id. at 399-400.

               In the instant case, although Petitioner may baldly claim that he is actually innocent,

he proffers no new evidence of his innocence, much less evidence that makes it more likely than

not that no reasonable jury would have convicted him. Schlup, 513 U.S. at 329. Because Petitioner

has wholly failed to provide evidence of his actual innocence, he is not excused from the statute

of limitations under 28 U.S.C. § 2244(d)(1). His habeas petition therefore appears to be time-

barred.

               The Supreme Court has directed the District Court to give fair notice and an

adequate opportunity to be heard before dismissal of a petition on statute of limitations grounds.

See Day, 547 U.S. at 210; see also Nassiri v. Mackie, 967 F.3d 544, 548 (6th Cir. 2020). The

Court will allow Petitioner 28 days to show cause why the petition should not be dismissed as

untimely.




                                                 6
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.123 Page 7 of 10




III.    Exhaustion

                Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). The petitioner raises eight grounds for relief. (Pet., ECF No. 1, PageID.7-

17.) Petitioner acknowledges that he has failed to exhaust his state court remedies with respect to

issues I-VII. Petitioner’s motion for relief from judgment is intended to raise those issues in the

state court for the first time.

                Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme
                                                  7
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.124 Page 8 of 10




Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               As noted above, if the Court were to equitably toll the period of limitation such that

the petition is timely, the running of the statute of limitations would be further tolled while “a

properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is

tolled from the filing of an application for state post-conviction or other collateral relief until a

decision is issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The

statute is not tolled during the time that a Petitioner petitions for writ of certiorari in the United

States Supreme Court. Id. at 332. Thus, so long as Petitioner’s request for collateral review is

pending, the time will not count against him. But, until he files his motion and after the Michigan

Supreme Court rules on his application for leave to appeal to that court, the statute of limitations

will run. The Palmer Court has indicated that thirty days is a reasonable amount of time for a

petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-




                                                  8
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.125 Page 9 of 10




court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

                In the instant case, if the Court were to equitably toll the period of limitation so as

to render the petition timely, Petitioner would likely have less than sixty days remaining before

the statute of limitations expires. Petitioner therefore would not have the necessary 30 days to file

a motion for post-conviction relief or the additional 30 days to return to this court before expiration

of the statute of limitations. As a result, were the Court to dismiss the petition without prejudice

for lack of exhaustion, the dismissal could jeopardize the timeliness of any subsequent petition.

Palmer, 276 F.3d at 781.

                The Supreme Court has held, however, that the type of stay-and-abeyance

procedure set forth in Palmer should be available only in limited circumstances because over-

expansive use of the procedure would thwart the AEDPA’s goals of achieving finality and

encouraging petitioners to first exhaust all of their claims in the state courts. See Rhines, 544 U.S.

at 277. In its discretion, a district court contemplating stay and abeyance should stay the mixed

petition pending prompt exhaustion of state remedies if there is “good cause” for the petitioner’s

failure to exhaust, if the petitioner’s unexhausted claims are not “plainly meritless” and if there is

no indication that the petitioner engaged in “intentionally dilatory litigation tactics.” Id. at 278.

Moreover, under Rhines, if the district court determines that a stay is inappropriate, it must allow

the petitioner the opportunity to delete the unexhausted claims from his petition, especially in

circumstances in which dismissal of the entire petition without prejudice would “unreasonably

impair the petitioner’s right to obtain federal relief.” Id.

                Consequently, in addition to permitting Petitioner an opportunity to demonstrate

why his petition should not be dismissed as untimely, the Court will also permit Petitioner an



                                                   9
 Case 1:20-cv-00835-PLM-SJB ECF No. 6 filed 09/11/20 PageID.126 Page 10 of 10




opportunity to show cause within 28 days why he is entitled to a stay of these proceedings.

Specifically, Petitioner must show: (1) good cause for his failure to exhaust before filing his habeas

petition; (2) that his unexhausted claims are not plainly meritless; and (3) that he has not engaged

in intentionally dilatory litigation tactics. See Rhines, 544 U.S. at 277-78. If Petitioner fails to

meet the Rhines requirements for a stay or fails to timely comply with the Court’s order, the Court

will review only his exhausted claims.

               An order consistent with this opinion will be entered.



Dated:   September 11, 2020                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 10
